DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  objected to because of the following informalities:  Claim 1 is objected to because the limitation 
“establishing a fulcrum location and an allowable range of motion about the fulcrum location for the probe by the manipulation of the probe with the angular range of motion about the fulcrum location with the probe is inserted into the patient” (emphasis added; lines 7-10).  

appears to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because “the manipulation” lacks proper antecedent basis.  Claim 1 is also rejected because it is unclear if the probe is manually manipulated or manipulated by the robotic arm for establishing the allowable range of motion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14 and 18-20is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Robotic Transrectal Ultrasound-Guided Biopsy” to Lim et al. “Lim” in view of U.S. Publication No. 2019/0202066 to Maret and U.S. Publication No. 2014/0094968 to Taylor et al. “Taylor” or alternatively, U.S. Publication No. 2006/0142657 to Quaid et al. “Quaid”.  
As for Claims 1, 14 and 18, Lim discloses a system of treating or imaging a patient including a probe sized for insertion into the patient (e.g. transrectal ultrasound (TRUS) probe in Fig. 1 and corresponding descriptions); a robotic arm configured to couple to the probe (Figs. 1, 2 and corresponding descriptions) and one or more computing device operatively coupled to the robotic arm (Fig. 2 and corresponding descriptions).  Lim explains where the TRUS probe can pivot in two directions about a fulcrum point that is to be located at the anus and where the rotations about the fulcrum point are performed with a remote center of motion (RCM) mechanism in order to image target tissue (e.g. prostate) for biopsy.  
However, Lim does not expressly disclose establishing an allowable angular range of motion about the fulcrum for the probe by manipulating the probe with the angular range of motion about the fulcrum location with the probe inserted in the patient and storing the allowable range on a memory at least temporarily.  
Maret teaches from within a similar field of endeavor with respect to systems for controlling a surgical robotic arm (Abstract) where the system is configured manually or automatically manipulate the robotic arm according to rules or programmed instructions (Paragraphs [0019]-[0028]).  Maret explains where the system includes a mode (e.g. RCM Hand-guiding) where the manipulator arm is in a compliant state in which it can be repositioned by the user by exerting force on the robotic arm with some restrictions such that the arm and payload can be moved by the user but only rotated about the fulcrum point (Paragraph [0035]).  In another mode (e.g. RCM hand-guiding + Z Translate) the manipulator arm is compliant and can be repositioned by the user under “restrictions” such that the robot will only allow the payload to rotate about a fixed control point (e.g. fulcrum) and translate through that point along the trocar axis (Paragraph [0038]).  Examiner notes that the aforementioned restrictions are considered to read on the allowable angular range of motion about a fulcrum location in its broadest reasonable interpretation.   Moreover, the restrictions would be stored on the system’s memory (Paragraph [0012]) in order to restrict the movement as described above.  Maret’s system utilizes force sensors to measure force detected by the robotic arm (Paragraphs [0013]-[0014]).  
However, it is not clear if the restrictions can be determined or updated with the probe inserted into the patient and by manipulating the probe about an angular range of motion.  For the sake of prosecution, Examiner will assume the allowable angular range is generated pre-operatively.  
Taylor teaches from within a similar field of endeavor with respect to surgical robotic systems and methods (Abstract) where intraoperative sensing (e.g. force sensor data, OCT sensor data) can be used to generate virtual fixture motion constraints that help the surgeon perform a task (Paragraph [0087]).  
Accordingly, one skilled in the art would have been motivated to have further modified the robotic system and method described by Lim and Maret to intraoperatively generate/update robotic constraints as described by Taylor in order to adjust or correct allowable angular ranges due to unforeseen circumstances.  Such a modification would appear to enhance patient safety and merely requires combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Alternatively, Quaid teaches from within a similar field of endeavor with respect to surgical robotic systems and methods where control parameters may restrict movement in a desired manner (Abstract).  The robotic arm is restricted according to a “virtual object” that can be customized to include any desired shape (Paragraphs [0151] and [0156]) in order to define an allowable angle of inclination of the shaft of the tool (Paragraph [0225]).  In one embodiment, the virtual object may be defined with robotic arm when the haptic device is used in an input mode (Paragraph [0182]; noting that U.S. Publication 2004/0034282 is incorporated by reference and that the Abstract defines where in the input mode, the haptic device can manipulate the position/orientation of approach trajectories).  
Accordingly, one skilled in the art would have been motivated to have further modified the robotic system and method described by Lim and Maret to generate/update robotic constraints as described by Quaid using the robotic arm itself to adjust or correct allowable angular ranges due to unforeseen circumstances.  Such a modification would appear to enhance patient safety and merely requires combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claims 2-5, Examiner notes that the modified robot arm is considered to be “passive” when the user is able to manipulate it in its broadest reasonable interpretation (e.g. when updating/correcting/verifying the allowable angular range).  Moreover, the input mode initiated by Quaid would also be considered a passive mode in its broadest reasonable interpretation.  
With respect to Claim 6, Lim explains that the “plan” (e.g. targeted tissue/allowable angular range for probe) can be developed, at least in part, with 3D ultrasound data by identifying anatomical landmarks (Page 9).  Accordingly, in the modified system, it would have been obvious to also consider imaged anatomical landmarks when determining to update/change robotic restrictions.  
As for Claim 7, Examiner notes that the intraoperative generation of robotic restrictions implies a real-time generation in its broadest reasonable interpretation.  
Regarding Claims 8-9, the modified robotic system may also utilize an input device for controlling movement of the robotic am in accordance with the restrictions (Lim-Fig. 2; joystick).  
With respect to Claims 10 and 12 the modified system and method as described above may use force sensor data to intraoperatively define the aforementioned restrictions.  Maret explains that force sensors may be equipped on joints of the robotic arm (Paragraphs [0013]-[0014]).  
As for Claims 19-20, Examiner notes that the modified device would enable movement as claimed when the robotic arm is not within a restricted area/state.  

Claims 2-3, 5, 8-9, 11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Maret and Taylor/Quaid as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0039314 to Stoianovici et al. “Stoianovici” and U.S. Publication No. 2017/0202537 to Ippolito et al. “Ippolito”.  
As for Claim 11, Lim, Maret and Taylor/Quaid disclose a robotic control system and method as described above.  However, the art of record does not appear to disclose where the modified probe can deliver treatment and an interrupt instruction to the robotic procedure based on the force measurements.  
Stoianovici teaches from within a similar field of endeavor with respect to a robotic TRUS imaging system (Abstract; Fig. 13 and corresponding descriptions) where the robot may be used with other handheld probes such as HIFU (Abstract).  
Accordingly, at the time of the invention it would have been obvious to a person skilled in the art to have modified the robotic system described by Lim, Maret and Taylor/Quaid to be equipped with other conventionally known probes to deliver treatment as described by Stoianovici as such a modification merely involves a simple substitution of one known medical probe for another to yield predictable results.  
As for the interrupt, Ippolito teaches from within a similar field of endeavor with respect to TRUS probe manipulators (Fig. 1 and corresponding descriptions) where force sensor data is compared with a threshold in order to activate an alarm condition and “arrest” (e.g. stop) the robot (Paragraphs [0016] and [0040]).  
Accordingly, it would have been obvious to a person of ordinary skill in the art to have modified the robotic treatment system and method described by Lim, Maret, Taylor/Quaid and Stoianovici to include an alarm and arrest condition to the procedure (e.g. imaging and/or HIFU) if and when undesired circumstances (e.g. force exceeds a threshold) occurs as described by Ippolito in order to increase patient safety.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively, regarding Claims 2-3, 5 and 14, while Stoianovici discloses wherein the robotic apparatus can be used in tandem with a manual or robotic procedure (Paragraph [0070]) and Fig. 13 depicts a “passive am” it is not clear if the user can activate the passive mode.  
Ippolito teaches from within a similar field of endeavor with respect to TRUS probe manipulators (Fig. 1 and corresponding descriptions) where the system includes a manual guide device and an electronic guide device (Abstract).  Examiner notes that the manual guiding mode is considered to read on the “passive mode” as claimed.  
Accordingly, one skilled in the art would have been motivated to have modified the robotic TRUS system and method as described by Lim, Maret, Taylor/Quaid and Stoianovici to allow the operator to operate in a “passive” mode as described by Ippolito in order to give the operator total flexibility in carrying out the procedure.  

Regarding Claims 8-9 (alternatively) and 15-17, Ippolito depicts two manual user inputs for controlling movement of the robotic arm (e.g. 7 and 8 in Fig. 1 and corresponding descriptions) where one of the inputs (e.g. 7) is a controller near the end of the robotic arm.  In one embodiment, manual input 7 comprises a handle and pushbuttons (Paragraph [0032]).   Examiner notes that the handle and button controls and corresponding connections to the processor would be considered “sensors” in its broadest reasonable interpretation.  In addition, Ippolito explains that the handle knob has 6 degrees of freedom to control the position of the robot and thus, the probe (Paragraph [0037]).  
As for Claims 18-20, Examiner notes that the modified system as described above enables movement as claimed.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Maret and Taylor/Quaid as applied to claim 12 above, and further in view of U.S. Publication No. 2004/0024311 to Quaid, III “Quaid” hereinafter “Quaid 2”.  
As for Claim 13, Lim, Maret and Taylor/Quaid disclose a robotic TRUS system as described above.  Lim further explains that patient motion may lead to possible errors and could be further evaluated and minimized (Page 14).  However, Lim does not expressly disclose a patient motion sensor as claimed.  
Quaid 2 teaches from within a similar field of endeavor with respect to robotic surgical systems and methods where the system includes one or more motion sensors (e.g. position sensors; tracking devices) (Paragraphs [0040], [0055] and [0082]) configured to track the location and thus, motion/movement of tools or the patient or portions of the anatomy.  
Accordingly, one skilled in the art would have been motivated to include patient motion sensors as described by Quaid 2 in order to determine if patient motion is significant and adjust device positioning as desired.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,071,601 in view of Maret and Taylor/Quaid.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed toward a system for treating a patient with a probe and robotic arm.  Examiner notes that setting an allowable angular range about a fulcrum for the robot is not considered to be patently distinct as described by Maret and Taylor/Quaid.   Thus, both sets of claims are not considered to be patently distinct.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,096,753 in view of Maret and Taylor/Quaid.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed toward a system for treating a patient with a probe and robotic arm.  Examiner notes that setting an allowable angular range about a fulcrum for the robot is not considered to be patently distinct as described by Maret and Taylor/Quaid.   Thus, both sets of claims are not considered to be patently distinct.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/940085 in view of Maret and Taylor/Quaid.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed toward a system for treating a patient with a probe and robotic arm (e.g. instrument device manipulator).  Examiner notes that setting an allowable angular range about a fulcrum for the robot is not considered to be patently distinct as described by Maret and Taylor/Quaid.   Thus, both sets of claims are not considered to be patently distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the updated grounds of rejection.  Examiner notes that 35 U.S.C. 112(b) rejections have been maintained because Applicant did not appear to address them in the latest response.  Double patenting rejections have been maintained in view of Applicant’s request (REMARKS, Page 10).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/192603 to Patel et al. which discloses constraining a medical device to an allowable angular range using sensor data (Abstract; Paragraph [0037).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793